Citation Nr: 1301604	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder with generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from June 1979 to October 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for diabetes mellitus and panic disorder with generalized anxiety disorder (claimed as anxiety and depression).  

The Board remanded the claim in November 2010 for further development and consideration. 

For the reasons explained below, the issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Diabetes mellitus was not shown during service nor diagnosed for many years thereafter, and the most probative evidence indicates the disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2006 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process by submitting evidence, argument, and lay statements.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Veteran argues that he is entitled to service connection for diabetes mellitus because symptoms of the disease began to manifest during active service or within one year of discharge from service.  The Veteran claims that during a contract VA examination in September 2001, prior to discharge from active duty, the examining physician noted that it took a long time for the barium to empty from the Veteran's stomach during a barium swallow test.  The Veteran said that the examiner asked him whether he had diabetes.  Moreover, the Veteran points to a July 2002 chemistry report which indicates that the Veteran's glucose level was 122 and noted that such result was high.  

The Veteran's service treatment records are negative for any findings, complaints or treatment of diabetes mellitus.  On retirement examination in May 2001, he denied ever having sugar in his urine.  Examination at that time revealed a normal endocrine system, and urinalysis was negative for sugar or albumin. 

The claims file contains the report of a September 2001 contract VA upper gastrointestinal contrast X-ray.  The examiner stated that though the Veteran claimed to have fasted since the day prior, significant amounts of residual solid material occupied the stomach and proximal duodenum.  The examiner further stated that it should be noted that significant delay was observed in gastric emptying during the examination.  No mass or mechanical obstruction was found and there was no obvious ulcer.  

Additionally, the claims file contains a May 2002 letter from a private physician, Dr. K. H., informing the Veteran of the result of a sample taken from his esophagus.  The physician stated that they did return as yeast and it did appear that the Veteran had a candidal esophagitis, which is a yeast infection in the esophagus.  The physician noted that this is sometimes seen in people with diabetes, after antibiotic use, or in situations of immunodeficiency. 

A July 2002 chemistry report indicates that the Veteran's glucose level was 122 and noted that such result was high.  Private medical records indicate that the Veteran was diagnosed with diabetes and began treatment for such in July 2006. 

In a May 2007 letter, Dr. K. H. stated that in 2002, he did discuss with the Veteran that the exact cause of his candidal esophagitis may be related to recent antibiotic use versus immune compromise.  The Veteran was subsequently diagnosed as a new diabetic.  Dr. K. H. said that they did not establish the diagnosis of diabetes through their office; however, they did refer him back to his primary care physician's office for further evaluation. 

A VA examination was conducted in December 2010, and an addendum was prepared in January 2012.  After a review of the Veteran's claims file, the examiner stated that the Veteran's service treatment records showed no elevated glucose findings or symptoms of hyperglycemia.  The Veteran's weight fluctuated from an average of the mid-180's early in service to the 190's in 1988, to 215 around the time of discharge.  Multiple glucose tests during this period were not elevated.  The examiner stated that there was a direct correlation between weight and insulin resistance/diabetes type II which is clearly shown in this case.  The lack of elevated glucose on in-service lab testing, lack of symptoms during active duty, and considerable weight gain over the years pointed to a much later development of diabetes mellitus than within the one year period following his discharge from active duty on October 31, 2001.  

In this case, the Board finds the VA opinion persuasive, as it was based on a thorough examination of the Veteran and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's diabetes mellitus was not incurred in service or became manifest within one year of separation from service, but rather related to subsequent weight gain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of diabetes mellitus, which requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis  Thus, his opinion that he suffered from diabetes in service is simply not a competent medical opinion.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current diabetes mellitus is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, 
the Veteran's own opinions regarding the onset and etiology of his diabetes are significantly less probative than the normal testing and examinations during service and the VA examiner's opinion.  

Inasmuch as there is no probative evidence of diabetes mellitus in service or until many years thereafter, and no competent and probative evidence relating the current diabetes mellitus to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for diabetes mellitus is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

The Veteran also claims service contends that he has experienced anxiety and panic attacks during and since active service. 

The psychiatric portion of the Veteran's entrance examination in December 1978 was normal.  Service treatment records reveal the Veteran denying frequent trouble sleeping, depression, excessive worry or nervous trouble of any sort in Reports of Medical History in April 1990, February 1994, March 1999, and May 2001.  Clinical examinations at that time revealed no psychiatric abnormality.  Mental status examination during the September 2001 VA examination revealed no abnormality.  Private treatment records in December 2002 note complaints of difficulty sleeping and being under a lot of stress at work.  Examination at that time revealed anxiety and depression.  Treatment records dated prior to the filing of his claim for service connection for a psychiatric disorder made no mention of long-standing symptoms or that symptoms began while in the military.  Following his claim for service connection, the Veteran has since attempted to interpret service treatment records as supporting his contention that he suffered from panic attacks during service, rather than the dizziness, viral syndrome, and possible muscle strain that were actually noted at that time.  

Moreover, the Veteran contends he did not want to mention his psychiatric symptoms and panic attacks during service because he did not want his career to be cut short.  However, such argument does not explain why he would fail to mention those symptoms on the May 2001 Report of Medical History, when he obviously felt free to mention 13 other disabilities in anticipation of his retirement.  Interestingly, he also made no mention of psychiatric symptoms on his initial claim for service connection in 2001, nor at the time of his September 2001 VA examination.  Further, while the Veteran's wife submitted a statement dated in January 2006 alleging the Veteran's panic attacks and anxiety made him decide to end his Navy career before originally planned, such statement is again contrary to the Veteran's own denial of any psychiatric symptomatology on the May 2001 Report of Medical History.  The Veteran's service treatment records, particularly a January 2001 Report of Medical Assessment, makes it clear the Veteran intended to file a claim for VA benefits.  Yet, despite responding affirmatively to 13 items on the Report of Medical History in May 2001, he denied questions concerning psychiatric symptomatology.  The Board finds it highly unlikely that had the basis for the Veteran's retirement been due to psychiatric symptoms as alleged, he would not have mentioned such symptoms at that time.  

Further, when first seen following service in December 2002, the Veteran noted he was not sleeping well and was under a lot of stress because of his job.  The physician noted the assessment as anxiety versus depression.  A statement in those records for billing purposes noted the Veteran had an acute reaction to stress.  Medication was prescribed at that time.  There was no mention that the symptoms were longstanding in nature or started during service.  In an April 2004 report it was noted the Veteran had been on Paxil for 18 months for depression and was much better now.   

In light of the above, the Board finds the Veteran's assertions of psychiatric symptoms beginning during service are simply not credible.  Such finding is supported by his repeated denial of such symptoms throughout service and importantly, at the time of his discharge from service, despite responding affirmatively to 13 other symptoms or conditions.  Such conclusion is also supported by the timing of the first allegation that the symptoms arose in service being after he filed the claim for service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

During the course of this appeal, the Veteran has been variously assessed with several psychiatric disorders, including depression, anxiety, "adult" attention-deficit disorder (ADD), chronic dysthymia, panic disorder, generalized anxiety disorder, and bipolar disorder.  The Board notes that a private licensed clinical social worker (LCSW) and a co-signing psychiatrist opined that it was their belief that the Veteran suffered from generalized anxiety disorder and panic disorder while on active duty.   Similarly, the 2010 VA examiner, in a 2012 addendum opined it is at least as likely as not that the Veteran's bipolar disorder and panic disorder with agoraphobia arose during service.  However, these opinions are based on the Veteran's report of experiencing panic attacks and psychiatric symptoms during service.  As noted above, the Board finds that such assertions are not credible.  Thus, those medical opinions are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

However, the review of the Veteran's numerous statements suggest he may also be claiming service connection for a psychiatric disorder as secondary to service connected disability.  In this regard, in a December 2005 statement requesting an increased rating for sleep apnea, the Veteran noted that from June 2003 to the present he had periods of anxiety treated by medication.  He stated that he had periods of being frustrated and down and out because of his inability to do a lot of routine things he used to do and not being able to carry is grandson or play on the floor or go on walks.  He asked that consideration be given to the problem of periodic depression.

Accordingly, additional medical opinion is needed concerning whether his current psychiatric disability was caused or aggravated by service connected sleep apnea or physical disabilities.  

In addition, appropriate VCAA notice concerning claims for secondary service connection should be provided.

Accordingly, the issue is REMANDED for the following:

1.  Provide appropriate VCAA notice concerning the information and evidence needed to substantiate a claim for service connection for a psychiatric disorder on a secondary basis as due to service-connected disabilities.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the current nature of his psychiatric disability and to obtain an opinion as to whether he suffers from a psychiatric disorder that was caused by or aggravated by a service connected disability.  The claims folder must reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the current psychiatric disorder is caused by the appellant's service-connected sleep apnea or service-connected physical disabilities.  Please provide the medical basis for your conclusions.

If the psychiatric disability is not caused by service-connected disabilities, then the examiner should provide an opinion as to whether it is at least as likely as not that the current psychiatric disability is permanently worsened beyond natural progression (aggravated) by the service-connected disabilities. If the examiner concludes that the service-connected disabilities aggravate the current psychiatric disorder, the examiner should attempt to quantify the degree by which the psychiatric disorder is worsened (aggravated) by the service-connected disabilities.  Please provide the medical basis for your conclusions.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


